Exhibit 10.1

FOURTH AMENDMENT TO RECEIVABLES LOAN AGREEMENT

This FOURTH AMENDMENT TO RECEIVABLES LOAN AGREEMENT is made as of August 29,
2014 (this “Amendment”), among CHS RECEIVABLES FUNDING, LLC, a Delaware limited
liability company (“Receivables Funding”), as Borrower, THE BANK OF NOVA SCOTIA
(“Scotia”), as a Committed Lender and as a Managing Agent, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed Lender, as a Managing
Agent and as Administrative Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(“BTMU”), as a Committed Lender and as a Managing Agent, ATLANTIC ASSET
SECURITIZATION LLC (“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, VICTORY RECEIVABLES CORPORATION
(“Victory”), as a Conduit Lender, and COMMUNITY HEALTH SYSTEMS PROFESSIONAL
SERVICES CORPORATION (“Professional Services”), a Delaware corporation, as
Collection Agent under the Receivables Loan Agreement, and is acknowledged and
agreed by Receivables Funding, as the Company, Professional Services, as
Collection Agent under each of the Contribution Agreement and the Sale
Agreement, and as Authorized Representative (as defined in the Sale Agreement,
the “Authorized Representative”), CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (“CHS”), as Transferor, as Buyer and individually (as the provider
of a performance undertaking), and EACH OF THE OTHER PERSONS IDENTIFIED AS
ORIGINATORS ON THE SIGNATURE PAGES HERETO AFFILIATED WITH CHS/COMMUNITY HEALTH
SYSTEMS, INC., as Originators. All capitalized terms used herein without
reference shall have the meanings assigned to such terms in the Receivables Loan
Agreement (as defined below) after giving effect to this Amendment.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, BTMU, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators, Professional Services, as Collection Agent and
Authorized Representative thereunder, and CHS, as Buyer, have entered into the
Receivables Sale Agreement, dated as of March 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”);

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement pursuant to Section 10.01 of the Receivables Loan
Agreement and take the other actions set forth herein, and have agreed to do so
subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth,

 



--------------------------------------------------------------------------------

and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Receivables Loan Agreement. Subject to all of the terms
and conditions set forth in this Amendment:

(a) Section 1.01 of the Receivables Loan Agreement is amended as by inserting
the following definitions in the appropriate alphabetical order:

“Specified Defaulted Receivables” means a Receivable:

(a) as to which, as of the date that is 150 days after the Last Service Date,
the amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances) and which is between 151 days and 180 days from the Last
Service Date,

(b) as to which the Obligor thereof is currently the subject of an Insolvency
Proceeding, or

(c) which, consistent with the Credit and Collection Policy, has been or should
be written off the Borrower’s or an Originator’s books as uncollectible.

“Trigger Temporary Relief Period” means the period comprised of the six
consecutive Collection Periods from August 2014 through and including January
2015.

(b) The definition of “Default Ratio” in Section 1.01 of the Receivables Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Default Ratio” means, in respect of any Collection Period, the ratio (expressed
as a percentage) computed as of the Determination Date, by dividing

(a) the aggregate Expected Net Value of all Receivables that were Specified
Defaulted Receivables as of the last day of such Collection Period by

(b) the aggregate Expected Net Value of all Receivables as of the last day of
such Collection Period.

(c) The definition of “Temporary Relief Period” in Section 1.01 of the
Receivables Loan Agreement is hereby amended and restated in its entirety to
read as follows:

“HHS Temporary Relief Period” means, solely to the extent that the HHS
Compliance Date occurs on or before October 1, 2014, the following periods:
(i) with respect to the Default Ratio for a single Collection Period, the period
comprised of the five consecutive Collection Periods from February 2015 through
and including June 2015, (ii) with respect to the Delinquency Ratio for a single
Collection Period, the period comprised of the five consecutive Collection
Periods

 

2



--------------------------------------------------------------------------------

from February 2015 through and including June 2015, (iii) with respect to the
Payment Denial Rate for a single Collection Period, the period comprised of the
four consecutive Collection Periods from April 2015 through and including July
2015, (iv) with respect to the average of the Default Ratio for a Collection
Period and the two prior Collection Periods, the period comprised of the five
consecutive Collection Periods from March 2015 through and including July 2015,
(v) with respect to the average of the Delinquency Ratio for a Collection Period
and the two prior Collection Periods, the period comprised of the five
consecutive Collection Periods from March 2015 through and including July 2015,
and (vi) with respect to the DSO for a single Collection Period, the period
comprised of the three consecutive Collection Periods from February 2015 through
and including April 2015; provided, that if the HHS Compliance Date occurs after
October 1, 2014, the “HHS Temporary Relief Period” hereunder shall consist of
such periods, if any, and pursuant to such terms as the Administrative Agent and
the Managing Agents each agrees in writing in its respective sole discretion.

(d) Clause (h) of Section 7.01 of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(h) As of the last day of any Collection Period, (i) the Default Ratio (x) for
any Collection Period occurring during the Trigger Temporary Relief Period shall
exceed 2.25%, (y) for any Collection Period occurring during the HHS Temporary
Relief Period shall exceed 2.50% and (z) for all other Collection Periods shall
exceed 2.00%, (ii) the Delinquency Ratio (x) for any Collection Period occurring
during the Trigger Temporary Relief Period shall exceed 4.00%, (y) for any
Collection Period occurring during the HHS Temporary Relief Period shall exceed
5.75% and (z) for all other Collection Periods, shall exceed 3.50%, (iii) the
Payment Denial Rate (x) for any Collection Period occurring during the HHS
Temporary Relief Period shall exceed 1.50% and (y) for all other Collection
Periods shall exceed 1.25%, (iv) the average of the Default Ratio for each of
such Collection Period and the two prior Collection Periods (x) for any
Collection Period occurring during the Trigger Temporary Relief Period shall
exceed 2.15%, (y) for any Collection Period occurring during the HHS Temporary
Relief Period shall exceed 2.65% and (z) for all other Collection Periods shall
exceed 1.90%, or (v) the average of the Delinquency Ratio for each of such
Collection Period and the two prior Collection Periods (x) for any Collection
Period occurring during the Trigger Temporary Relief Period shall exceed 3.75%,
(y) for any Collection Period occurring during the HHS Temporary Relief Period
shall exceed 5.25% and (z) for all other Collection Periods shall exceed 3.25%;
or

(e) Clause (i) of Section 7.01 of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(i) The DSO reported on any Monthly Report shall exceed, (x) if with respect to
a Collection Period occurring during the HHS Temporary Relief Period, 60 days
and (y) if with respect to a Collection Period occurring at any other time, 55
days; or

 

3



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the following conditions
have been satisfied (in form and substance reasonably acceptable to the
Administrative Agent):

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the Borrower, the Collection Agent, the Managing
Agents, the Committed Lenders, the Conduit Lenders and the Administrative Agent
and counterparts evidencing acknowledgment and agreement duly executed by each
of the Company, the Collection Agent (as Collection Agent under each of the
Contribution Agreement and the Sale Agreement), the Authorized Representative,
the Transferor, the Buyer, CHS individually and the Originators.

(b) All fees and expenses required to be paid prior to an Advance under the
Receivables Loan Agreement (as amended by this Amendment) pursuant to (i) the
Receivables Loan Agreement (as amended by this Amendment) and (ii) the Fee
Letter shall have been paid.

(c) Each Managing Agent and the Administrative Agent shall have completed
satisfactory due diligence and obtained the requisite credit approvals.

SECTION 3. Representations and Warranties.

(a) Each of the Borrower and the Collection Agent represents and warrants as of
the date hereof that (i) it has taken all necessary action to authorize the
execution, delivery and performance of this Amendment and the performance of the
Receivables Loan Agreement and the other Facility Documents, each as amended
hereby, as applicable, and (ii) no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by such Person of this Amendment other than such as has been met
or obtained and are in full force and effect.

(b) Each of the Borrower and the Collection Agent represents and warrants as of
the date hereof that each of this Amendment and each Facility Document (as
amended by this Amendment or otherwise as of the date hereof, as applicable)
constitutes such Person’s legal, valid and binding obligation, enforceable
against such person in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

(c) The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(d) The Collection Agent hereby makes each of the representations and warranties
contained in Section 4.02 of the Receivables Loan Agreement as of the date
hereof, in each case after giving effect to this Amendment, except for those
representations and warranties that refer to specific dates, which are made as
of the dates indicated therein.

 

4



--------------------------------------------------------------------------------

(e) Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 4. Facility Document. This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 5. Further Assurances. The Borrower and the Collection Agent agree to
promptly take such action, upon the reasonable request of the Administrative
Agent, as is necessary to carry out the intent of this Amendment.

SECTION 6. Confirmation of Agreement. On and after the date hereof, all
references to the Receivables Loan Agreement in the Facility Documents and the
other documents and instruments delivered pursuant to or in connection with such
Facility Documents shall mean the Receivables Loan Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms. Except as herein expressly amended, the Receivables Loan Agreement is
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with its terms.

SECTION 7. Confirmation of Undertaking. CHS, as undertaking party under the
Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to the amendments to the Receivables Loan
Agreement set forth in Section 3 of this Amendment, and hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
Performance Undertaking heretofore executed and delivered by it is, and shall
continue to be, in full force and effect in accordance with its terms and shall
apply to the Receivables Loan Agreement (as amended by this Amendment),
Contribution Agreement and Sale Agreement and the Performance Undertaking is
hereby so ratified and confirmed.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER FACILITY
DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS THE MAINTENANCE OF ANY SUCH
ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

5



--------------------------------------------------------------------------------

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 10. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHS RECEIVABLES FUNDING, LLC,

as Borrower

By:   /s/ James W. Doucette   Name: James W. Doucette   Title: Senior Vice
President and Treasurer

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION,

as Collection Agent under the Receivables Loan Agreement

By:   /s/ James W. Doucette   Name: James W. Doucette   Title: Senior Vice
President and Treasurer

Community Health Systems Professional Services Corporation

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

Signature Page to Fourth Amendment to Receivables Loan Agreement

 



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Administrative Agent,

as a Managing Agent and as a Committed Lender

By:   /s/ Sam Pilcer   Name: Sam Pilcer   Title:   Managing Director By:   /s/
Michael Regan   Name: Michael Regan   Title:   Managing Director

Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Sunny Gulrajani

Telephone No: (212) 261-7845

Facsimile No: (917) 849-5584

Email: sunny.gulrajani@ca-cib.com

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Lender

By: CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as attorney-in-fact

By:   /s/ Sam Pilcer   Name: Sam Pilcer   Title:   Managing Director By:   /s/
Michael Regan   Name: Michael Regan   Title:   Managing Director

Atlantic Asset Securitization

c/o Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Sunny Gulrajani

Telephone No: (212) 261-7845

Facsimile No: (917) 849-5584

Email: sunny.gulrajani@ca-cib.com

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing

Agent and as a Committed Lender

By:   /s/ John Frazell   Name: John Frazell   Title:   Director

LIBERTY STREET FUNDING LLC,

as a Conduit Lender

By:   /s/ Frank B. Bilotta   Name: Frank B. Bilotta   Title:   Vice President

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Managing Agent

By:   /s/ Christopher Pohl   Name: Christopher Pohl   Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Lender

By:   /s/ Jaime Sussman   Name: Jaime Sussman   Title:   Vice President

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:   /s/ David V. DeAngelis   Name: David V. DeAngelis   Title:   Vice
President

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

CHS RECEIVABLES FUNDING, LLC,

as Company

By:   /s/ James W. Doucette   Name: James W. Doucette   Title:   Senior Vice
President and Treasurer

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION,

as Collection Agent under each of the Contribution
Agreement and the Sale Agreement and as Authorized Representative

By:   /s/ James W. Doucette   Name: James W. Doucette   Title:   Senior Vice
President and Treasurer

Community Health Systems Professional Services Corporation

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Transferor, as Buyer and individually

By:   /s/ James W. Doucette   Name: James W. Doucette   Title:   Senior Vice
President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

ORIGINATORS: AFFINITY HOSPITAL, LLC BERWICK HOSPITAL COMPANY, LLC BLUEFIELD
HOSPITAL COMPANY, LLC BLUFFTON HEALTH SYSTEM LLC
BULLHEAD CITY HOSPITAL CORPORATION CARLSBAD MEDICAL CENTER, LLC
CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC COATESVILLE HOSPITAL CORPORATION
CRESTVIEW HOSPITAL CORPORATION DEACONESS HEALTH SYSTEM, LLC DHSC, LLC
DUKES HEALTH SYSTEM, LLC DYERSBURG HOSPITAL CORPORATION
EMPORIA HOSPITAL CORPORATION

FOLEY HOSPITAL CORPORATION

FRANKLIN HOSPITAL CORPORATION

GADSDEN REGIONAL MEDICAL CENTER, LLC GALESBURG HOSPITAL CORPORATION
GRANBURY HOSPITAL CORPORATION GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC
GREENBRIER VMC, LLC HOSPITAL OF MORRISTOWN, INC.
JACKSON, TENNESSEE HOSPITAL COMPANY, LLC JOURDANTON HOSPITAL CORPORATION
KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC By:   /s/ James W. Doucette   Name:
James W. Doucette   Title:   Senior Vice President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): LAKE WALES HOSPITAL CORPORATION LANCASTER HOSPITAL
CORPORATION LAS CRUCES MEDICAL CENTER, LLC LEA REGIONAL HOSPITAL, LLC MARTIN
HOSPITAL CORPORATION MARY BLACK HEALTH SYSTEM LLC MCKENZIE-WILLAMETTE REGIONAL
MEDICAL CENTER ASSOCIATES, LLC

MCNAIRY HOSPITAL CORPORATION

MCSA, L.L.C.

MOBERLY HOSPITAL COMPANY, LLC NATIONAL HEALTHCARE OF LEESVILLE, INC. NATIONAL
HEALTHCARE OF MT. VERNON, INC. NORTHAMPTON HOSPITAL COMPANY, LLC NORTHWEST
HOSPITAL, LLC

ORO VALLEY HOSPITAL, LLC

PAYSON HOSPITAL CORPORATION

PETERSBURG HOSPITAL COMPANY, LLC PHOENIXVILLE HOSPITAL COMPANY, LLC POTTSTOWN
HOSPITAL COMPANY, LLC PORTER HOSPITAL, LLC QHG OF ENTERPRISE, INC. QHG OF SOUTH
CAROLINA, INC. ROSWELL HOSPITAL CORPORATION RUSTON LOUISIANA HOSPITAL COMPANY,
LLC By:   /s/ James W. Doucette   Name: James W. Doucette   Title:   Senior Vice
President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): SAN MIGUEL HOSPITAL CORPORATION

SCRANTON HOSPITAL COMPANY, LLC

SHELBYVILLE HOSPITAL CORPORATION

SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC SPOKANE VALLEY WASHINGTON HOSPITAL
COMPANY, LLC SPOKANE WASHINGTON HOSPITAL COMPANY, LLC ST. JOSEPH HEALTH SYSTEM
LLC TOMBALL TEXAS HOSPITAL COMPANY, LLC TOOELE HOSPITAL CORPORATION WARREN OHIO
HOSPITAL COMPANY, LLC WARREN OHIO REHAB HOSPITAL COMPANY, LLC WARSAW HEALTH
SYSTEM LLC WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC WEATHERFORD TEXAS HOSPITAL
COMPANY, LLC WESLEY HEALTH SYSTEM, LLC WEST GROVE HOSPITAL COMPANY, LLC
WILKES-BARRE HOSPITAL COMPANY, LLC WOMEN & CHILDREN’S HOSPITAL, LLC YOUNGSTOWN
OHIO HOSPITAL COMPANY, LLC By:   /s/ James W. Doucette   Name: James W. Doucette
  Title:   Senior Vice President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): ANNA HOSPITAL CORPORATION AUGUSTA HOSPITAL, LLC BIG BEND
HOSPITAL CORPORATION BIG SPRING HOSPITAL CORPORATION BLUE RIDGE GEORGIA HOSPITAL
COMPANY, LLC CENTRE HOSPITAL CORPORATION CLINTON HOSPITAL CORPORATION DEMING
HOSPITAL CORPORATION EVANSTON HOSPITAL CORPORATION FALLBROOK HOSPITAL
CORPORATION FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC FORT PAYNE HOSPITAL
CORPORATION GREENVILLE HOSPITAL CORPORATION HOSPITAL OF BARSTOW, INC. HOSPITAL
OF FULTON, INC. HOSPITAL OF LOUISA, INC. KIRKSVILLE MISSOURI HOSPITAL COMPANY,
LLC LEXINGTON HOSPITAL CORPORATION LUTHERAN MUSCULOSKELETAL CENTER, LLC MARION
HOSPITAL CORPORATION

MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC

MMC OF NEVADA, LLC

NATIONAL HEALTHCARE OF NEWPORT, INC.

OAK HILL HOSPITAL CORPORATION

PHILLIPS HOSPITAL CORPORATION

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title:   Senior Vice President and Treasurer

 



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): RED BUD ILLINOIS HOSPITAL COMPANY, LLC SALEM HOSPITAL
CORPORATION SCRANTON QUINCY HOSPITAL COMPANY, LLC SUNBURY HOSPITAL COMPANY, LLC
WATSONVILLE HOSPITAL CORPORATION WILLIAMSTON HOSPITAL CORPORATION WOODWARD
HEALTH SYSTEM, LLC By:   /s/ James W. Doucette   Name: James W. Doucette  
Title:   Senior Vice President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): BROWNWOOD HOSPITAL, L.P. By: Brownwood Medical Center, LLC
Its: General Partner By:   /s/ James W. Doucette   Name: James W. Doucette  
Title:   Senior Vice President and Treasurer COLLEGE STATION HOSPITAL, L.P. By:
College Station Medical Center, LLC Its: General Partner By:   /s/ James W.
Doucette   Name: James W. Doucette   Title:   Senior Vice President and
Treasurer IOM HEALTH SYSTEM, L.P. By: Lutheran Health Network Investors, LLC
Its: General Partner By:   /s/ James W. Doucette   Name: James W. Doucette  
Title:   Senior Vice President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): LAREDO TEXAS HOSPITAL COMPANY, L.P. By: Webb Hospital
Corporation Its: General Partner By:   /s/ James W. Doucette   Name: James W.
Doucette   Title:   Senior Vice President and Treasurer LONGVIEW MEDICAL CENTER,
L.P. By: Regional Hospital of Longview, LLC Its: General Partner By:   /s/ James
W. Doucette   Name: James W. Doucette   Title:   Senior Vice President and
Treasurer NAVARRO HOSPITAL, L.P. By: Navarro Regional, LLC Its: General Partner
By:   /s/ James W. Doucette   Name: James W. Doucette   Title:   Senior Vice
President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): PINEY WOODS HEALTHCARE SYSTEM, L.P. By: Woodland Heights
Medical Center, LLC Its: General Partner By:   /s/ James W. Doucette   Name:
James W. Doucette   Title:   Senior Vice President and Treasurer REHAB HOSPITAL
OF FORT WAYNE GENERAL PARTNERSHIP By: Lutheran Health Network Investors, LLC
Its: General Partner By:   /s/ James W. Doucette   Name: James W. Doucette  
Title:   Senior Vice President and Treasurer SAN ANGELO HOSPITAL, L.P. By: San
Angelo Community Medical Center, LLC Its: General Partner By:   /s/ James W.
Doucette   Name: James W. Doucette   Title:   Senior Vice President and
Treasurer VICTORIA OF TEXAS, L.P. By: Detar Hospital, LLC Its: General Partner
By:   /s/ James W. Doucette   Name: James W. Doucette   Title: Senior Vice
President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): ARMC, L.P. By: Triad-ARMC, LLC Its: General Partner By:  
/s/ James W. Doucette   Name: James W. Doucette   Title:   Senior Vice President
and Treasurer CRESTWOOD HEALTHCARE, L.P. By: Crestwood Hospital, LLC Its:
General Partner By:   /s/ James W. Doucette   Name: James W. Doucette   Title:
  Senior Vice President and Treasurer

Signature Page to Fourth Amendment to Receivables Loan Agreement